 Case 8:20-mc-00127-JLS-JDE Document 20 Filed 12/31/20 Page 1 of 4 Page ID #:1395


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice application to be filed)
        jbragalone@bcpc-law.com
 3   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 4   Dallas, Texas 75201
     Tel: (214) 785-6670
 5   Fax: (214) 785-6680
 6 Ben M. Davidson (SBN: 181464)
      Ben@dlgla.com
 7 DAVIDSON      LAW GROUP, ALC
   4500 Park Granada Blvd., Suite 202
 8 Calabasas, California 91302
   Tel: (818) 918-4622
 9
   Attorneys for Respondent
10 Acacia Research Corporation

11
                         UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
                                   SOUTHERN DIVISION
14
     HMD GLOBAL OY,                           Case No. 8:20-mc-127
15
                         Movant,              DECLARATION OF MARC
16                                            BOOTH IN OPPOSITION TO
            vs.                               MOTION BY HMD GLOBAL OY
17                                            TO COMPEL PRODUCTION OF
     ACACIA RESEARCH                          DOCUMENTS FROM ACACIA
18   CORPORATION,                             RESEARCH CORPORATION
19                       Respondent.          Judge: John D. Early
                                              Date: January 21, 2021
20                                            Time: 10:00 a.m. PST
                                              Place: [TBD]
21                                            Discovery Cutoff: March 18, 2021
                                              Pretrial Conference: June 29, 2021
22                                            Trial Date: August 2, 2021
23

24

25

26

27

28



     DECLARATION OF MARC BOOTH
 Case 8:20-mc-00127-JLS-JDE Document 20 Filed 12/31/20 Page 2 of 4 Page ID #:1396



           I, Marc Booth, hereby declare as follows:
2          1.     I submit this declaration based on personal knowledge and following a
3    reasonable investigation. If called upon as a witness, I could and would competently
4 testify to the truth of each statement herein.

5          2.     I am the Chief Intellectual Property Officer of Acacia Research
6    Corporation ("ARC"), a publicly traded corporation.
7          3.     I have reviewed and am generally familiar with the subpoena issued to
 8 ARC on or about September 25, 2020.

9          4.     I have also reviewed HMD's Motion to Compel Production of
10 Documents from Acacia Research Corporation, filed on December 21, 2020.

11         5.     I am also familiar with a Motion to Dismiss filed by HMD in the Texas
12   Action. In general, the Motion to Dismiss alleges that ARC has some right, title, or
13   interest in the '923 patent. This allegation is simply false. Based upon an
14 investigation conducted at my request, and based on my personal knowledge, ARC

15   has never owned any right, title or interest to any patent.
16         6.     More specifically, no person or entity has ever assigned, conveyed, or
17   otherwise transferred any right, title, or interest in the '"923 patent."
18         7.     No person or entity has ever purported to assign, convey, or otherwise
19 transfer any right, title, or interest in the '923 patent to ARC.
20          8.    ARC has never received or otherwise had in its possession, custody, or
21   control, any document that does or purports to assign, convey, or otherwise transfer
22   any right, title, or interest in the '923 patent to ARC.
23          9.    ARC is not a party to any agreement that does or purports to assign,
24   convey, or otherwise transfer any of right, title or interest of ARC in the ' 923 patent.
25          10.   ARC has never received any offer or proposal to assign, convey, or
26   otherwise transfer any right, title, or interest in the '923 patent to ARC. ARC has
27   never claimed or represented to have any right, title, or interest in the '923 patent.
28          11.    I understand that HMD's allegations that CCE lacks standing to assert



      DECLARATION OF MARC BOOTH
 Case 8:20-mc-00127-JLS-JDE Document 20 Filed 12/31/20 Page 3 of 4 Page ID #:1397



     the '923 patent are based on a
 2

 3         12.
 4

 5

 6

 7         13.
 8
 9         14.    The HMD subpoena also requests license agreements and draft license
1O agreements entered into by ARC or any direct or indirect subsidiary of ARC. Based
11   on my review, it does not appear that the requests of the HMD subpoena are limited
12   by time. A request for license agreements that is not restricted by time would cover
13   numerous licenses of                patents owned by indirect subsidiaries of ARC.
14         15.    The HMD subpoena also requests drafts of various license agreements,
15                                . Again, based on my review, it does not appear that the
16   requests of the HMD subpoena are limited by time. While the ARC affiliates do not
17   maintain an exact historical count of license agreements, it is estimated that a request
18   that covered all license agreements entered into by ARC affiliates would encompass
19

20         16.
21

22

23         17.
24
25
26

27

28


                                                2
      DECLARATION OF MARC BOOTH
 Case 8:20-mc-00127-JLS-JDE Document 20 Filed 12/31/20 Page 4 of 4 Page ID #:1398



1

2

3
4

5          18.
6
7

 8
 9
10         19.    The security interests                                                were
11   granted in a "Patent Security Agreement," which was recorded with the U.S. Patent
12   and Trademark Office and is publicly available. CCE was a signatory to the Patent
13   Security Agreement, but ARC was not.
14         20.    On June 30, 2020, in a "Release of Security Interest in Patents,"
15 Starboard terminated the Patent Security Agreement and released all security

16   interests in the patents granted under it, including the '923 patent.
17         21.    All operative documents related to the Patent Security Agreement and
18 the Release of Security Interest in Patents have been made available by ARG to CCE,
19   and my understanding is that as of the date of this declaration, CCE has already
20 produced all such documents to HMD in the Texas Action.
21         22.    ARC consents to the transfer of this Motion from the Central District
22   of California to the Eastern District of Texas.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25
     Executed on December 31, 2020
26
27
28


                                                3
      DECLARATION OF MARC BOOTH
